Citation Nr: 1749307	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-27 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disability. 

2.  Entitlement to service connection for an upper back disability. 

3.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to April 1960 and was awarded the Parachutist Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Veteran raised a motion to advance on docket due to his age in an April 2017 statement.  The undersigned is granting that motion and advancing the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran asserts that service connection for a neck disability, upper back disability, and right shoulder disability is warranted as a result of his duties as a paratrooper (including completing approximately 18 jumps) and/or a 3/4 ton Army motor vehicle accident during a training exercise in Hohenfels, Germany when he was in the Army.  The Veteran also reports that as a paratrooper, he did not seek medical treatment for his injuries because they were used to hitting the ground hard.  Board Hearing Transcript at 2-6.  In support of his contentions, in June 2016, the Veteran submitted a record of his company's duties and photographs.  
 
Although service treatment records are absent complaints of or treatment for his neck, upper back or shoulders, service personnel records document that the Veteran performed airborne training including parachute jumping, earned a Parachutist Badge, was stationed in Hohenfels, Germany in 1959 with the 1st Battle Group, 21st Infantry, and was involved in a 3/4 ton motor vehicle accident in September 1959.  VA treatment records show diagnoses of and treatment, including medication and physical therapy, for cervical degenerative disc disease, chronic neck pain, and degenerative joint disease of the right shoulder and cervical spine.  

The Veteran has not yet been afforded a VA examination in connection with his service connection claim for a neck disability, upper back disability, and right shoulder disability.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.S. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Lay testimony as to continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  Id. at 83.  Furthermore, the Veteran is competent to testify to in-service injuries, symptoms, and events.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Given the Veteran's reports attributing his current condition to service, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of the claim.  See McLendon, 20 Vet. App. 79, 81 (2006).

At the July 2017 hearing, the Veteran also reported that he received treatment for his neck, back, and shoulders at the Roseburg VA Medical Center during the 1970s.  These records are not in the claims file.  As such, the Board finds that all efforts to obtain these records have not been exhausted.  Updated VA treatment records should also be requested.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should attempt to retrieve the Veteran's 1970s treatment records from the Roseburg VA Medical Center.  The AOJ should also attempt to obtain any VA treatment records dating from July 2015 to the present pertaining to the Veteran's neck, upper back, and right shoulder conditions.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of his neck disability, upper back disability, and right shoulder disability.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following: 

a. With respect to any diagnosed neck, upper back, and right shoulder disabilities, is it at least as likely as not (50 percent probability or greater) that each of these disabilities arose during service or are otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the cervical spine and right shoulder diagnoses of record, the service personnel records showing that the Veteran was a paratrooper and was involved in a motor vehicle accident during service, and the Veteran's reports that he has experienced neck, back, and shoulder pain since service.

If the criteria for a distinct diagnosis of an upper back disability, as opposed to a cervical spine disability, are not met, please state as such.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




